Title: To John Adams from Louisa Catherine Johnson Adams, 22 December 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					December 22, 1819—January 13, 1820
				
				December 22nd 1819.—Went to visit a neighbour and walked as far as Mrs. Smiths.  This evening a small sociable party at Mrs Forsyths where I heard some good music by Mr. and Mrs Meigs the former of whom has a remarkably fine voice Mr and Mrs Lowndes were there. She has visited me in the most friendly manner all the summer during the absence of her husband but has now dropped my acquaintance on the score of etiquette. Mr Lowndes as well as all the members of Congress visit at the house very freely but it is understood that a man who is ambitious to become President of the United States must make his wife visit the ladies of the members of congress first, otherwise he is totally inefficient to fill so high an office. You would laugh could you see Mr A— every morning preparing a set of cards with as much formality as if he was drawing up some very important article in a commercial treaty. but thus it is and he has been brought to it by absolute necessity. You will at least have had the happiness of living to see the day when the prosperity of the country has arrived at such a pitch of greatness that Congress can find no better subjects to regulate than the common and general intercourse of society, I dwell too long on this subject which has certainly become much too high for my poor abilities, and which is to be decided by much higher-powers. It will soon be before the people then we shall hear and see much rank or no rank is the question.23rd Morning spent in seeking for two ladies who have done me the honour to visit me and after rambling through this spacious city for two hours and stopping at nine or ten boarding houses was obliged to return home fretted and fatigued to death and almost unfitted   (by my anxiety to return the civility shown me and the ill success of my efforts for which I shall never have the least credit) to attend a very large party at Colnel Bomfords where I felt myself bound to go they having been at my house last Tuesday and made it a point. In the evening we stopped at Mr Sanfords to take Mr Davis whom we met a few doors from it returning home on foot.  We took him up and with Mr and Mrs Smith proceeded to Colonel Bomfords where we literally had a jam as it was scarcely possible to move.  when we had squeezed ourselves into the presence of the Lady of the house who however did the honours very handsomely (She is a pretty and pleasing woman and very much beloved) was perfectly stupified by the heat and dullness of the party. returned home at ten o clock. Our dear John arrived from Philadelphia in fine health. he left George there24 Rode out again today in search of the Ladies and proved successful they were however not at home and I left cards and cards of invitation—Called on Madame de Neuville—25 Xmas day—Passed it at Mr. Frye’s George having arrived at my house time enough to go with us after being detained a day at Baltimore in consequence of the Steam Boat having run aground—It was a family party social friendly and agreeable—Mr A— dined at the Russian Ministers to celebrate the Emperor Alexanders birth day—returned home at ten o clock—26 Walked to the Capitol and heard Mr Post the Chaplain of the Senate. He gave us a good Sermon but rather flat and insipid The echo is so distinct in the House it almost produces a ridiculous effect—drank Tea at Mrs. Smiths—27 Went out to pay visits with John and George to the  Heads of Department having received 19 morning visits before we left the House—After we got home Mr. & Madame de Neuville came to invite them to dine with her on Wednesday—Cardelli gave the Children a lesson of drawing—28 Kept myself tolerably quiet for my evening party and made all necessary preparation which was well attended—Several of my Cousins from Frederick came and the party went off pretty well Mrs Cathbert and Mrs. Houstoun from Georgia and Mrs & Miss Dickinson from New York honoured me with their presence I mention them particularly they being Members Ladies and ettiquette having become a political question—Mrs. Decatur & Miss Monroe the daughter of the  President were detained some time after the company had departed in consequence of the failure of their Carriage—retired very much exhausted—29 A very sick day therefore a blank in my Calendar—Engaged to dine at Mr. de Neuvilles—Mr A— and George carried my excuse after I had in vain attempted to rise and dress but fainted away and was put to bed again immediately again—John out Shooting until too late to go—Drawing room at the Presidents—George introduced to him and his Lady—30 A party of Gentlemen to dine at 4 o clock in a tremendous Snow storm—All but five of the Gentlemen came notwithstanding the weather. The Vice President the Speaker Govr. Barbour Genl Smith Mr Sanford Mr Wilken Mr Mason Gov Dickerson Mr Wirt. Col Trumble Mr Eward, Mr Lowndes and Mr Thompson of the Navy Department—Mr Crawford Mr Calhoun Mr. Macon Mr Rhea and Mr Pinckney sent excuses—The dinner was pleasant but I was not well enough to enjoy it.—John was very useful to his father and assisted in carving very much to our satisfaction their general deportment is very much what it ought to be modest and well bred and we have no reason to complain of any want of discretion—There was much good humoured skirmishing between the Gentlemen and the Speaker was uncommonly civil and affable—does this betoken a storm in petto— 31 Staid at home all day being quite unwell and the weather severely cold—In the evening the Children took their lesson of drawing—All appears quiet and the alarms on the Missouri question seem to be hushed to peace at least for a time—some think it an awful pause as the Union itself is threatened. They are  now endeavouring to unite Main and Missouri and think by this means to weaken the restricting party and the great object of our great Legislators is to excite some new and violent sensation in any quarter that is likely to divide the attention of the public from the main point of discussion: many people however doubt their success as the Nation is in general rouzed to a state of exertion which will not be trifled with—May all these evil forebodings be brought to nought and may our confederacy be more solidly sealed by the present issue of the present difficultyJany 1 1820 Miserably sick but went to the Presidents to pay my respects on the return of the new Year—Not so crowded as usual in consequence of the severity of the cold—which exceeded by six degrees anything before experienced in this place—Passed the Evening sociably with my children who have hitherto been  blessings of fair promise—God grant they may continue so and glide through this world of Passion and temptation without stumbling. Mr Forbes passed the evening with us and we amused ourselves with a game of Loo. He brought a copy of a Letter which Mr A— has been obliged to write on the subject of ettiquette—So thus he has been brought much against his will in consequence of a formal complaint made to the executive concerning his not paying first visits to the Senators after having had a Cabinet meeting in which no agreement could be made as to the establishment of an ettiquette: this has necessitated the step he has taken and tho’ it may make you smile it will prove to you that we are not what we profess to be in this Country and that trifles may be magnified into things of serious import—And it is evidently understood by persons high in Station to be a step to the Chair of State—This is perfectly confidential at present altho’ I have no doubt it will soon be public—2 The weather intensely did not go to church—but was under the necessity of going to see one of my Sisters on business of importance and made a few calls on my way home—Nothing occurred during the day worth notice excepting the visit of one of the new Senators from Virginia—3 Left home at twelve o’clock on  my usual business and dispatched nine visits in a circle of about six miles—A continuation of the American has appeared in the Richmond Enquirer in which there is a very splendid and bold defence of Slavery—These papers like the former ones which  in the National Intelligencer are written with great talent but of principles so loose and so free that religion and morality are perverted to his purposes and have no influence whatever over his mind—His papers make a strong impression on the minds of youth who reflect but little and are naturally led away by the force of their imaginations and I much fear they are calculated to do much mischief by rousing the most intemperate passions—13 The weather is most severely cold but we  are all well and as happy as dissipation can make us. I have been negligent with my journal but will endeavour to repair it—Yours affectionately
				
					
				
				
			